Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 11, 2019

                           No. 04-19-00377-CR & 04-19-00378-CR

                                       Joshua PIEPER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CR2080, 2018CR2081
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due November 4, 2019. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to December 4, 2019.
On December 9, 2019, appellant filed a motion requesting an additional extension of time to file
the brief until January 3, 2020, for a total extension of 60 days. After consideration, we GRANT
the motion and ORDER appellant to file his brief by or before January 3, 2020.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court